DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2022 has been entered.
Priority
This application is a 371 of PCT/GB2018/050474 02/23/2018, which claims foreign priority to United Kingdom Publication No. 1702892.9 filed February /23, 2017 and United Kingdom Publication No.  1718992.9 filed November 16, 2017.
Status
This Office Action is in response to Applicants' Remarks filed on March 29, 2022 in which Claims 1-21 are cancelled and Claims 22 and 24 are amended to change the breadth of the claims.  Claims 22-41 are pending in the instant application, which will be examined on the merits herein.

REASONS FOR ALLOWANCE
Rejections Withdrawn
Applicant’s arguments, see page 1, line 17 to page  of the REMARKS, filed March 29, 2022, with respect to Claims 22-41 have been fully considered and are persuasive. The rejection of Claims 22-41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment of Claim 22 in Applicants Amendment filed March 29, 2022.
Applicant’s arguments, see page 1, lines 7 to page 7, line 13 of the REMARKS, filed March 29, 2022, with respect to Claims 22-41 have been fully considered and are persuasive. The rejection of Claims 22-41 under 35 U.S.C. 103 as being unpatentable over Pandya (WO 2015/155534 A1) in view of Ropars et al (US Publication No. 2013/0017585 A1) has been withdrawn in view of the arguments presented by Applicants in the Amendment filed March 29, 2022.

Claims 22-41 are allowed.

The following is an examiner’s statement of reasons for allowance: The Pandya (WO 2015/155534 A1) publication is representative of the closest prior art of record, which discloses a process for the production of hemicellulose-derived monosaccharides comprising: (a) contacting an aqueous hemicellulosic stream with a C3-8 alkyl alcohol at elevated temperature and acidic pH to produce a reaction mixture comprising a C3-8 alkyl ester and a hemicellulose-derived monosaccharide; and (b) separating the reaction mixture obtained from step (a) into an aqueous phase comprising said hemicellulose-derived monosaccharide and an organic phase comprising said C3-8 alky! Ester, which is generally analogous to steps (a) and (b) of the currently claimed invention.  However, the Pandya WO publication does not disclose the steps to recover lignin as recited in the currently claimed invention 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 12 pm – 5:45 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/LEIGH C MAIER/Primary Examiner, Art Unit 1623